Morris v Ontario County (2017 NY Slip Op 05532)





Morris v Ontario County


2017 NY Slip Op 05532


Decided on July 7, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ.


722 CA 16-02002

[*1]JAMES MORRIS AND DOROTHY A. MORRIS, INDIVIDUALLY AND AS ADMINISTRATORS WITH LETTERS OF ADMINISTRATION WITH LIMITATIONS OF THE ESTATE OF KRISTY L. MORRIS, ALSO KNOWN AS KRISTY LOUISE MORRIS, DECEASED, PLAINTIFFS-APPELLANTS,
vONTARIO COUNTY, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (APPEAL NO. 1.) 


MORRIS & MORRIS, ATTORNEYS, ROCHESTER (DEBORAH M. FIELD OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
GARY L. CURTISS, COUNTY ATTORNEY, CANANDAIGUA (MICHAEL G. REINHARDT OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered May 20, 2016. The order granted the motion of defendant Ontario County for summary judgment dismissing the complaint against it and denied as moot the cross motion of plaintiffs for partial summary judgment against defendant Ontario County. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Morris v Ontario County ([appeal No. 2] ___ AD3d ___ [July 7, 2017]).
Entered: July 7, 2017
Frances E. Cafarell
Clerk of the Court